                                                      Case 2:17-cv-01514-JCM-NJK Document 70 Filed 02/15/19 Page 1 of 4


                                                  1   Amy F. Sorenson, Esq.
                                                      Nevada Bar No. 12495
                                                  2   Blakeley E. Griffith, Esq.
                                                      Nevada Bar No. 12386
                                                  3   SNELL & WILMER L.L.P.
                                                      3883 Howard Hughes Parkway, Suite 1100
                                                  4   Las Vegas, NV 89169
                                                      Telephone: (702) 784-5200
                                                  5   Facsimile: (702) 784-5252
                                                      Email: asorenson@swlaw.com
                                                  6           bgriffith@swlaw.com
                                                      Attorneys for HSBC Bank USA, N.A., as Trustee for
                                                  7   Wells Fargo Home Equity Asset-Backed Certificates,
                                                      Series 2006-3, by its Attorney-in-fact Wells Fargo
                                                  8   Bank, N.A., Wells Fargo Bank, N.A., and Wells
                                                      Fargo Asset Securities Corporation
                                                  9

                                                 10                                 UNITED STATES DISTRICT COURT
                                                                                            DISTRICT OF NEVADA
                                                 11
                                                      EDYTA GRYGLAK, formerly known as                   Case No. 2:17-cv-01514-JCM-NJK
                                                 12   EDYTA A. FROMKIN,
                                                 13
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                                              Plaintiff,                    STIPULATION AND ORDER TO
                  Reno, Nevada 89501




                                                 14                                                      EXTEND DEADLINE FOR DEFENDANTS
                     LAW OFFICES




                                                      vs.
                      775.785.5440




                                                                                                             TO RESPOND TO PLAINTIFF’S
                          L.L.P.




                                                 15   HSBC BANK USA, N.A., as trustee for                   OPPOSITION TO DEFENDANTS’
                                                      WELLS FARGO HOME EQUITY                            MOTION TO STRIKE DECLARATION IN
                                                 16   ASSET-BACKED CERTIFICATES, Series                   SUPPPORT OF PLAINTIFF’S MOTION
                                                      2006-3, by its Attorney-in-fact WELLS                   FOR SUMMARY JUDGMENT
                                                 17   FARGO BANK, N.A.; WELLS FARGO
                                                      BANK, N.A.; and WELLS FARGO                                   (SECOND REQUEST)
                                                 18   ASSET SECURITIES CORPORATION,
                                                 19                           Defendants.
                                                 20

                                                 21             Defendants HSBC BANK USA, N.A., as trustee for WELLS FARGO HOME EQUITY

                                                 22   ASSET-BACKED CERTIFICATES, Series 2006-3, by its Attorney-in-fact WELLS FARGO

                                                 23   BANK, N.A.; WELLS FARGO BANK, N.A.; AND WELLS FARGO ASSET SECURITIES

                                                 24   CORPORATION (“Defendants”) and Plaintiff Edyta Gryglak (“Plaintiff” and together with

                                                 25   Defendants, the “Parties”) hereby stipulate to extend the deadline for Defendants to file a

                                                 26   response to Plaintiff’s Opposition to Defendant’s Motion to Strike Declaration In Support of

                                                 27   Plaintiff’s Motion for Summary Judgment from February 15, 2019 to February 20, 2019.

                                                 28             WHEREAS, the deadline for Defendants to file their Response to Plaintiff’s Opposition to

                                                                                                      -1-
                                                      4815-9958-3624
                                                      Case 2:17-cv-01514-JCM-NJK Document 70 Filed 02/15/19 Page 2 of 4


                                                  1   Defendants’ Motion to Strike Declaration In Support of Plaintiff’s Motion for Summary

                                                  2   Judgment is February 15, 2019;

                                                  3             WHEREAS, the Parties now stipulate and agree to extend the time for Defendants to file

                                                  4   their Response to Plaintiff’s Opposition to the Motion to Strike Declaration In Support of

                                                  5   Plaintiff’s Motion for Summary Judgment from February 15, 2019 to February 20, 2019.

                                                  6             WHEREAS, this is the second request for an extension of time for Defendants to file their

                                                  7   Response to Plaintiff’s Opposition to Defendants’ Motion to Strike Declaration In Support of

                                                  8   Plaintiff’s Motion for Summary Judgment and is not intended to cause any delay or prejudice to

                                                  9   any party. The reason for the extension is Defendants’ counsel has been in the middle of

                                                 10   attending an out of state mediation and this has caused her to need more time to respond to

                                                 11   Plaintiff’s Opposition to Defendants’ Motion to Strike Declaration In Support of Plaintiff’s

                                                 12   Motion for Summary Judgment.

                                                 13             THE PARTIES HEREBY STIPULATE:
             50 West Liberty Street, Suite 510
Snell & Wilmer
                  Reno, Nevada 89501




                                                 14             1.     The deadline for Defendants to file a Response to Plaintiff’s Opposition to
                     LAW OFFICES

                      775.785.5440
                          L.L.P.




                                                 15   Defendants’ Motion to Strike Declaration In Support of Plaintiff’s Motion for Summary

                                                 16   Judgment is extended from February 15, 2019 to February 20, 2019.

                                                 17   Dated: February 15, 2019.                              Dated: February 15, 2019.

                                                 18   SNELL & WILMER L.L.P.                                  VEGAS WEST ATTORNEYS

                                                 19   By:      /s/Blakeley E. Griffith                       By:    /s/Boris Avramski           ___
                                                            Amy F. Sorenson (NV Bar No. 12495)                   Boris Avramski (NV Bar No. 11350)
                                                 20         Blakeley E. Griffith (NV Bar No. 12386)              5594 South Fort Apache Rd., Ste. 120
                                                            3883 Howard Hughes Parkway, Suite 1100               Las Vegas, NV 89148
                                                 21         Las Vegas, NV 89169                                  Telephone: (702) 629-7553
                                                 22                                                              Facsimile: (702) 629-7553
                                                      Attorneys for HSBC Bank USA, N.A., as Trustee             Attorney for Plaintiff
                                                 23   for Wells Fargo Home Equity Asset-Backed
                                                      Certificates, Series 2006-3, by its Attorney-in-fact
                                                 24   Wells Fargo Bank, N.A., Wells Fargo Bank, N.A.,
                                                      and Wells Fargo Asset Securities Corporation
                                                 25
                                                      ///
                                                 26
                                                      ///
                                                 27
                                                      ///
                                                 28

                                                                                                       -2-
                                                      4815-9958-3624
                                                      Case 2:17-cv-01514-JCM-NJK Document 70 Filed 02/15/19 Page 3 of 4


                                                  1                                            ORDER

                                                  2             IT IS HEREBY ORDERED that the deadline for Defendants HSBC BANK USA, N.A.,

                                                  3   as trustee for WELLS FARGO HOME EQUITY ASSET-BACKED CERTIFICATES, Series

                                                  4   2006-3, by its Attorney-in-fact WELLS FARGO BANK, N.A.; WELLS FARGO BANK, N.A.;

                                                  5   AND WELLS FARGO ASSET SECURITIES CORPORATION to Respond to Plaintiff’s

                                                  6   Opposition to Defendants’ Motion to Strike Declaration In Support of Plaintiff’s Motion for

                                                  7   Summary Judgment is extended from February 15, 2019 to February 20, 2019.

                                                  8             IT IS SO ORDERED.

                                                  9
                                                            February
                                                      DATED this       15,of2019.
                                                                 ____ day    _______________, 2019.
                                                 10

                                                 11                                                            U.S. DISTRICT COURT JUDGE
                                                 12

                                                 13
             50 West Liberty Street, Suite 510
Snell & Wilmer
                  Reno, Nevada 89501




                                                 14
                     LAW OFFICES

                      775.785.5440
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                 -3-
                                                      4815-9958-3624
                                                      Case 2:17-cv-01514-JCM-NJK Document 70 Filed 02/15/19 Page 4 of 4


                                                  1                                   CERTIFICATE OF SERVICE

                                                  2             I hereby certify that on February 15, 2019, I electronically filed the foregoing

                                                  3   STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANTS TO

                                                  4   RESPOND TO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE

                                                  5   DECLARATION IN SUPPPORT OF PLAINTIFF’S MOTION FOR SUMMARY

                                                  6   JUDGMENT (SECOND REQUEST) with the Clerk of Court for the U.S. District Court,

                                                  7   District of Nevada by using the Court’s CM/ECF system. Participants in the case who are

                                                  8   registered CM/ECF users will be served by the CM/ECF system.

                                                  9             DATED this 15th day of February 2019.

                                                 10
                                                                                                       /s/ Maricris Williams
                                                 11                                               An Employee of Snell & Wilmer L.L.P.

                                                 12

                                                 13
             50 West Liberty Street, Suite 510
Snell & Wilmer
                  Reno, Nevada 89501




                                                 14
                     LAW OFFICES

                      775.785.5440
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                    -4-
                                                      4815-9958-3624
